It appears from the proceedings before us that Nellie Beavers is now confined in the State Training School for Girls, and has been so confined there since October 6, 1924, and that such confinement is without her consent and against her will. It is insisted here, by petition for habeas corpus, that such confinement is illegal, and that her restraint is without authority of law. This court, as a whole, has considered the questions presented by the record. The opinion prevails that the insistences of petitioner are meritorious, and that the prayer in the petition should be granted. The proceedings under which petitioner is being held are functus. It is therefore ordered that the said petitioner, Nellie Beavers, be henceforth discharged from the custody complained of, the prayer of the petition being in all things granted. Writ granted. Petitioner discharged.